                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

TRINA X. EASLEY-JACKSON,         )          CIVIL NO. 17-00536 JAO-RLP
                                 )
             Plaintiff,          )          ORDER TO SHOW CAUSE WHY THIS
                                 )          ACTION SHOULD NOT BE
      vs.                        )          DISMISSED WITHOUT PREJUDICE
                                 )
HILTON HAWAIIAN VILLAGE          )
LLC dba HILTON HAWAIIAN          )
VILLAGE BEACH RESORT &           )
SPA, a Hawai‘i Corporation,      )
HILTON HAWAIIAN                  )
CORPORATION, a Delaware          )
corporation; HILTON              )
MANAGEMENT LLC, a Delaware )
corporation; PARK HOTELS &       )
RESORTS INC., a Delaware         )
corporation; JOHN DOES 1-5; JOHN )
DOE CORPORATIONS 1-5; JOHN )
DOE PARTNERSHIPS 1-5; ROE        )
NON-PROFIT CORPORATIONS 1- )
5; ROE GOVERNMENTAL              )
AGENCIES 1-5,                    )
                                 )
             Defendants.         )
                                 )

                ORDER TO SHOW CAUSE WHY THIS ACTION
              SHOULD NOT BE DISMISSED WITHOUT PREJUDICE

      On December 28, 2017, Plaintiff Trina X. Easley-Jackson filed an Amended

Complaint asserting diversity jurisdiction as the basis for subject matter

jurisdiction in this action. Doc. No. 11 at ¶ 8. Federal district courts have original
jurisdiction over cases where the amount in controversy exceeds $75,000,

exclusive of interest and costs, and where the matter in controversy is between

citizens of different states. 28 U.S.C. § 1332(a)(1). Complete diversity of

citizenship requires that each of the plaintiffs be a citizen of a different state than

each of the defendants. Williams v. United Airlines, Inc., 500 F.3d 1019, 1025 (9th

Cir. 2007) (citing Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553

(2005)); Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).

Corporations are citizens of “(1) the state where its principal place of business is

located, and (2) the state in which it is incorporated.” Johnson v. Columbia Props.

Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (citing 28 U.S.C. § 1332(c)(1)).

By contrast, LLCs share the citizenships of all of their owners/members. Id. at

902.

       “Courts have an independent obligation to determine whether subject-matter

jurisdiction exists, even when no party challenges it.” Hertz Corp. v. Friend, 559

U.S. 77, 94 (2010). Federal courts are presumed to lack subject matter jurisdiction,

and the plaintiff bears the burden of establishing that subject matter jurisdiction is

proper. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). If the

Court lacks subject matter jurisdiction, an action must be dismissed. Fed. R. Civ.

P. 12(h)(3).




                                            2
       In the Amended Complaint, Plaintiff alleges that Defendant Hilton

Management LLC is a “limited liability corporation, incorporated under the law of

the State of Delaware, having its principal place of business in the State of Hawai‘i

in Honolulu aforesaid.”1 Doc. No. 11. at ¶ 4. However, Plaintiff has neither

identified the owners/members of this entity, nor their respective citizenships.2

Absent this information, the Court is unable to ascertain whether diversity

jurisdiction exists.

       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why this action

should not be dismissed without prejudice for lack of subject matter jurisdiction.

Plaintiff must file a response to this Order to Show Cause by March 13, 2019,

identifying all of the owners/members of Defendant Hilton Management LLC and

provide their citizenships. If any of the owners/members are themselves LLCs

and/or unincorporated associations,3 Plaintiff shall also identify those entities and



1
  Defendant Hilton Hawaiian Village LLC dba Hilton Hawaiian Beach Resort &
Spa is was identified in the Amended Complaint as a “limited liability corporation
incorporated under the law of the State of Hawai‘i, having its principal place of
business in the State of Hawai‘i in the City and County of Honolulu, State of
Hawai‘i.” Doc. No. 11 at ¶ 2. However, it is no longer a party to the action. Doc.
No. 21.
2
  If an owner/member is an LLC, its owners/members must also be identified,
along with their citizenships.
3
  “[A]n unincorporated association such as a partnership has the citizenships of all
of its members.” Johnson, 437 F.3d at 899 (citation omitted).
                                          3
provide their citizenships. Failure to timely respond to this Order to Show Cause

will result in a finding that Plaintiff has failed to carry her burden of establishing

subject matter jurisdiction and the Court will dismiss the action without prejudice.

      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, February 27, 2019.




CV 17-00536 JAO-RLP; Easley-Jackson v. Hilton Mgmt. LLC; ORDER TO SHOW CAUSE WHY THIS
ACTION SHOULD NOT BE DISMISSED WITHOUT PREJUDICE




                                           4
